Citation Nr: 1517955	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE
 
Whether there is new and material evidence received to reopen a claim of entitlement to service connection for a lumbosacral strain.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1974 to December 1977. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
The Veteran testified at an April 2012 hearing before the RO, and at a March 2013 Travel Board hearing.  Transcripts have been associated to the record.
 
 
FINDINGS OF FACT
 
1.  The Veteran's claim for service connection for a lumbosacral strain was previously denied in December 1986, July 1997, and January 2009 Board decisions, and each of those decisions are final.
 
2.  In the January 2009 decision, the Board denied to reopen a claim of entitlement to service connection for a lumbosacral strain.  It was held that evidence received since the July 1997 Board decision was not new and material as it did not include evidence pertaining to a nexus between a lumbosacral strain and service.  The Veteran was notified and although an appeal was initiated in February 2010 the United States Court of Appeals for Veterans Claims dismissed the appeal for failure to submit a brief, and the decision became final.

3.  The evidence added to the record since the January 2009 Board decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a lumbosacral strain, and does not raise a reasonable possibility of substantiating the claim.
 
 
CONCLUSION OF LAW
 
New and material evidence has not been received since the final January 2009 Board decision; thus, the claim of entitlement to service connection for a lumbosacral strain is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to notify and assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  In correspondence dated in August 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim and the evidence VA would attempt to obtain, and how disability evaluations and effective dates are assigned.  The Appellant was also advised of what evidence was needed to reopen the claim of entitlement to service connection for a lumbosacral strain.  This claim was most recently readjudicated in January 2013.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  The Veteran testified at a March 2013 hearing before the undersigned.  Currently there is no evidence that additional records have yet to be requested, or that a VA examination is in order. 
 
The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
 

New and Material Evidence 
 
A finally adjudicated claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 
 
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  
 
Newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 
 
For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
By way of history, the evidence considered in the December 1986 Board decision included the Veteran's service treatment records, a September 1984 hospital discharge form, and June 1984 progress notes. 
 
The Board also considered the Veteran's contention that he incurred a back injury on the U.S.S. Barbey while the ship was in Guam and that he had experienced back pain since that injury. 
 
The Veteran's March 1974 service entrance examination was negative for any relevant abnormalities.  A February 1977 treatment note reflects that the Veteran sustained a black eye during a fight.  The service treatment records are devoid of any pertinent complaints, treatment or diagnoses of any back condition.  In November 1977, the Veteran indicated that he had a variety of conditions, including swollen or painful joints and recurrent back pain.  The examiner noted that "all of [the Veteran's] positive answers [were] evaluated" and that they were not considered disabling.  A November 1977 discharge examination was negative for a back disorder. 
 
A September 1984 VA hospital discharge summary and June 1984 progress notes described the Veteran's inpatient treatment for schizophrenia.  The discharge summary noted that the Veteran had a reported history of recurrent back pain secondary to scoliosis, and reflected a recommendation of physical therapy.  It was indicated that the Veteran's ability to participate in such physical therapy was limited by his poor mental state. 
 
Additional evidence, received after the Board's December 1986 decision, was considered in the Board's July 1997 decision.  Deck logs from the U.S.S. Barbey dated in January and February 1977 demonstrated that the ship was docked in Guam during this period, but were silent for any evidence pertaining to any claimed back injury to the appellant. 
 
Social Security Administration records dated in October 1984, reflect that the Veteran was awarded benefits due to chronic schizophrenia.  A radiology report dated in July 1989 indicated that hypertrophic changes were present.  A June 1992 VA examination revealed that the Veteran had a mild scoliosis.  The Veteran was diagnosed as having a low back strain with questionable radiculopathy.  Finally, portions of the Veteran's service personnel records were submitted demonstrating his home port of choice, that he had completed coursework in December 1974, and that he was not eligible for reenlistment. 
 
In July 1997, the Board found that the Veteran failed to present new and material evidence to reopen the claim for service connection for a low back strain. 
 
The January 2009 Board decision considered additional evidence received since the July 1997 Board decision.  This included a November 1998 VA psychiatric examination noting that the Veteran was unable to provide a coherent history, and confirming the earlier diagnosis of schizophrenia. 
 
At a November 1998 VA back examination the Veteran reported that he injured his back during an assault by a shipmate in service, and that he had experienced back pain ever since.  The examiner diagnosed a chronic lumbosacral strain.  The examiner did not link the disorder to service.
 
Private treatment records from March 1994 to August 1999 were received, reflecting the Veteran's continued complaints of low back pain.  A July 1986 private history and examination report reflected the Veteran's continued reports of back pain. 
 
The Veteran's personnel records include his enlistment contract and various test scores, but contain no information relative to a low back disability. 
 
Records from the Soldiers Home of Holyoke dated from July 1986 to May 1996  have been received.  A July 1986 note shows that the Veteran reported a history of back and leg pain since February 1986  He also reported two back injuries in service. 
 
In January 2009, the Board again denied to reopen the Veteran's claim of entitlement to service connection for a lumbosacral strain, because no new and material evidence pertaining to the reason for the previous final denial, that is the lack of a nexus linking a low back disorder to service, had been received.  The Board observed that the Veteran's claim was denied in December 1986 because the evidence did not show that the current back disability was related to service, and the July 1997 decision found that the Veteran had not submitted new and material evidence. 
 
Board decisions are final when issued, unless the decision has been ordered reconsidered.  38 C.F.R. § 20.1100.  Reconsideration has not been ordered, and the January 2009 decision constitutes the last final decision on the claim for service connection for lumbosacral strain. 
 
The question then, is whether new and material evidence has been received since the January 2009 Board decision.  The element that was missing in prior decisions was a link between the current back disability and service.  The evidence received since January 2009 includes the Veteran's reports of a continuity of symptomatology since the alleged inservice injuries but these lay contentions were of record at the time of the prior Board denials.  The additional statements made by the Veteran offer no new evidence since they merely reiterate the contentions made by him in prior Board considerations.
 
None of the additional evidence received since the January 2009 Board decision, to include his hearing testimony before the RO and the Board, contains any competent suggestion of a nexus between any lumbosacral strain and service.  As the absence of such evidence was the basis for the prior denial, new and material evidence has not been received to reopen the claim at this time.  Accordingly, the Board finds that even under the low threshold standard for reopening a claim of entitlement, new and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  
 
 
ORDER
 
New and material evidence has not been received to reopen the Veteran's claim of service connection for a lumbosacral strain.  The appeal is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


